 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are free to become or remain or refrain from becoming orremaining members ofthe abovenamed or any other labor organizationFRONTIERGUARD PATROL INCD/B/A FRONTIER GUARD ANDDELUE INC COLORADO GUARD-PATROL SERVICE INCAND/OR PATROL SERVICES INCEmployerDated-------------------By-------------------------------------------(Representative)(Title)NOTE -We will notify any of the above named employees if serving in theArmed Services of the United States of their right to reinstatement upon apphcation in accordance with the Selective Service Act as amended,after discharge fromthe Armed ForcesThis notice must remain posted for 60 consecutive days from the date of posting and must not be altered defaced or covered by any other materialIf employees have any question concerning this notice or compliance with its pro-visionstheymay communicate directly with the Board s Regional Office 607Railway Exchange Building 17th and Champa Streets Denver Colorado 80202Telephone 297-3551Wahoo Packing Company,AnthonyB Cudahy, John Q RunyanandAmalgamated Meat Cutters and Butcher Workmen ofNorth America,AFL-CIO,District Union No271Case 17-CA-2771October 20,1966DECISION AND ORDEROn June 13, 1966, Trial Examiner Alba B Martin issued hisDecision in the above entitled proceeding, finding that Respondentshad engaged in certain unfair labor practices and recommending thatthey cease and desist therefrom and take certain affirmative action, asset forth in the attached Trial Examiner's Decision Thereafter, theRespondents filed exceptions to the Trial Examiner's Decision and asupporting briefPursuant to Section 3(b) of the National Labor Relations Act, asamended, the National Labor Relations Board has delegated itspowers in connection with this case to a three member panel [Chairman McCulloch and Members Brown and Zagona]The Board has reviewed the rulings of the Trial Examiner madeat the hearing, and finds that no prejudicial error was committedThe rulings are hereby affirmed The Board has considered the TrialExaminer's Decision, the exceptions and the brief, and the entirerecord in this case," and hereby adopts the findings, conclusions 2 andI The Respondents request for oral argumentis herebydenied as in our opinion therecord exceptions and brief adequately present the issues and the positions of the parties2 The Board makes the following additional conclusion of law based on the TrialExaminer s findingsBy assisting and attempting to get the Union decertified with thepurpose or foreseeable effect of obstructing the bargaining process Respondents have refusedto bargain in goodfaith withthe Union in violation of Section8(a)(5) of the Act161 NLRB No 14 WAHOO PACKING COMPANY175recommendations 3 of the Trial Examiner, with the additions andmodifications noted below[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications[1Substitute the following for paragraph 1(e)[" (e)Refusing to bargain collectively with the above namedUnion by attempting or assisting to get the Union decertified, byunilaterally granting employees Rage increases, or by otherwiserefusing to bargain collecti-vely concerning rates of pay, wages, hoursof employment, and other conditions of employment with the Unionas the exclusive representative of its employees in the appropriateunit "[2Substitute the following for the fifth indented paragraph ofthe notice[WE WILL NOT refuse to bargain collectively with the abovenamed Union by attempting or assisting to get it decertified, byunilaterally granting employees wage increases, or by otherwiserefusing to bargain collectively concerning rates of pay, wages,hours of employment, and other conditions of employment withthe Union as the exclusive representative of our employees in theappropriate unit[3Add the following as the ninth indented paragraph of thenotice[WE WILL bargain, upon request, with the above named labororganization, as the exclusive representative of the employees inthe appropriate unit described below, with respect to rates ofpay, wages, hours of employment, and other conditions of employment, and, if an understanding is reached, embody such understanding in a signed contract The bargaining unit is[All production and maintenance employees of Wahoo Packing Company employed at its Wahoo, Nebraska, plant,excluding office clerical employees, guards, professional employees, and supervisors as defined in the Act ]'The individually named Respondents shall not in their individual capacities be liablefor the reinstatement of and backpay to Prohaska referred to in the Trial Examiner sRecommended Order and notice See Kortarikk Ino 111 NLRB 630TRIAL EXAMINERS DECISIONSTATEMENT OF THE CASEThis proceeding with all parties represented was heardbefore Trial ExaminerAlbaB Martin in Wahoo Nebraska on January24 to 27 1966 on complaint ofthe General Counsel and answerof WahooPackingCompany Anthony B Cudahy 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDand John Q. Runyan, Respondents herein.' The issues litigated were whetherRespondents violated Section 8(a)(1), (3), and (5) of the National Labor Rela-tionsAct, as amended, 29 U.S.C. Sec. 151,et seq.,by promising employees a15-cent-an-hour wage increase if the Union was voted out; by preparing a decertifi-cation petition and preparing and causing employees to sign decertification slips inan effort to get the Union decertified; by threatening to discharge an employee ifhe engaged in concerted activities; by discharging Louis Prohaska because of hisunion activities to discourage membership in and support for the Union and/orbecause of his concerted activities for his own and other employees' mutualaidand protection; and by putting a 15-cent-an-hour wage increase intoeffectwithout previously notifying or consulting with the Union, the certifiedcollective-bargaining agent.After the hearing the General Counsel filed a brief,which has been carefully considered; and also a motion to correct the record incertain respects. As the suggested corrections appear warranted to me, and as noobjection has been filed by any party, this motion is hereby granted. This motionhas been placed in the original exhibit file as General Counsel's Exhibit 8.Upon the entire record and my observation of the witnesses I hereby make thefollowing:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENT COMPANYRespondentWahoo Packing Company (herein called Respondent Company,Respondent, and the Company,) is a Nebraska corporation having its office andprincipal place of business (herein called the plant), at Wahoo, Nebraska, whereat the time of the hearing herein, it was engaged in the beef processing industry.It employs around 40 employees. Wahoo is a small community of about 3,600 popu-lation located about 40 miles west of Omaha, Nebraska. The complaints alleged, theanswers admitted, and I find, that Respondent annually sells goods and productsvalued in excess of $50,000 to customers outside the State of Nebraska, and thatRespondent is, and at all times material herein has been, an employer engaged incommerce within the meaning of Section 2(6) and (7) of the Act.Respondent Company began operations in Wahoo in September 1963. Its presi-dent since 1963 is Respondent John Q. Runyan. Its vice president and managersince its opening isRespondent Anthony B. Cudahy. Runyan and Cudahy areboth stockholders as well as officers. They helped form the Company, began itsoperations,and conductthe business.Wahoo Industries is a nonprofit corporation formed by local businessmen to pro-mote industry in and around the community of Wahoo. Nearly all of Wahoo'sbusinessand professionalmen are stockholders.Wahoo Industries bought theground, built the plant, built the packinghouse installation and equipped it, andentered into a lease-purchase contract with Respondent Wahoo Packing Company.Robert Sullivan, a local lawyer who has served as Wahoo Industries' lawyer since1958 or 1959, represented Wahoo Industries in its negotiations with RespondentWahoo Packing Company.II.THE LABOR ORGANIZATION INVOLVEDAmalgamated Meat Cutters and Butcher Workmen of North America, AFL-CIO, District Union No. 271, herein called the Union is a labor orgaanization with-in the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundThe Union was certified in August 1964 for a production and maintenance unit,consisting of about 30 employees.2 There were negotiations between the Companyand the Union until the spring of 1965 without a meeting of the minds and withouta contract; at which time the Union voted to strike over economic issues. The strikei The Union filed the charge on October 8, 1965, the first amended charge on October 19,1965, the second amended charge on December 29, 1965.2 The appropriate unit consists of all production and maintenance employees at theWahoo plant, excluding office clerical employees, guards, professional employees, andsupervisors as defined in the Act. WAHOO PACKING COMPANY177did not occur, however, because the Union decided to accept "the Company's plead-ings of its financial position" and decided to defer further bargaining until "suchtime as the Company got into a better economic picture." No further negotiationsoccurreduntilafter the events involved herein. Thus the events herein occurredwhile bargaining was in a state of suspension during and shortly after the certifica-tion year. They occurred when employees were anxious for a raise in wages, nothaving received any through the Union's earlier bargaining efforts.During the negotiations the some 30 employees in the appropriate unit were rep-resented by union representatives and also by their fellow employees Kenneth LeeHanson, aged 23, and Donald Kemerling. During the hiatus in the negotiations, onAugust 1, 1965, Hanson became the foreman of the kill floor. Kemerling quit hisemployment with Respondent in early October 1965, after most of the eventsherein.B. The effo,ts of Respondent Company and Respondent Runyanto get the Union dicer tifiedAction to get the Union decertified was taken by the local, Wahoo lawyer, RobertSullivan, on September 1, 1965, after a telephone conversation with President Run-yan. The conversationrelated inpart to some legal work Sullivan was then perform-ing for members of President Runyan's family, and during it they discussedgettingtheUnion out of the plant. Sullivan, whose testimony contained much vaguenessand uncertainty on vital matters,. allowed that his pretrial affidavit would helprefresh his recollection. Having read' his pretrial affidavit,, dated November 10, 1965,some21/3months after theevents,, Sullivan testified:Well,. at thattime I must havefelt that hetalked tome aboutgetting theUnion out of the plant.At this time I don't' remember it, but' it must have beenthat was closer to thetime of ourtelephoneconversation and I am assumingthat ifI remembered it thatway at thattime, thatisprobablymore accuratethan whatI remembertoday. [Emphasis supplied.]Sullivan then testified that hehad discussionswith. Runyan about getting the Unionout of the plant, and that they occurred in August or September. The pretrial affi-davitwhich, refreshed his recollection stated thatinhisSeptember1telephoneconversation with Runyan the latter "asked if anybody had been toseeme aboutgetting the,Union out of theWahoo Packing plant.I am sure he mentioned this inone previousconversation and. possiblyasmanyas three or four. I would saythese talks took place overa. period of3weeks prior to September 1 ... .Deferring to Sullivan's testimonythat there was a September 1 conversationbetween them because Sullivan had an office entry which confirmed' it,, PresidentRunyan testifiedthat "to the best of my recollection" they did not discuss the Union.Then,assistedby the leadingquestion,"what you talked about had nothing to do,absolutely with the Company,isn't thatcorrect?" Runyan replied, "Right." As Run-yan was unconvincing that he had any specificrecollectionof this particular con-versation, and as Sullivan,on his,entire testimony clearly did, I credit Sullivan'stestimony rather than, Runyan's. I creditonly Sullivan's oral testimony at the hear-ing, andfind, on the. preponderance of the evidence, that on September 1, PresidentRunyan talked to Sullivan aboutgetting theUnion. out of the plant and that atother times in August or September Runyan and Sullivan had discussions about get-ting the Union out of the plant. Upon the entire record I conclude that the two ofthem discussed this subject in August as well, as September.In the summer of 1965, while bargaining between the Company and the Unionwas inabeyance,Joe Breuing,who owns a renderingplant nearRespondent Com-pany's plant and is a vice president and stockholder of Wahoo Industries but not astockholder of Respondent Company, talked' to Frank Novak and Matthew Hay-elka,who told him they were interested in getting the Union out of the plant.Although the record does not show, presumably Novak and Hayelka=were' employ-ees at the plant.Nor does the record disclose who initiated the conversation betweenBreuing' and the twomen orwho introduced the subject of expelling the Union.Breuing told the two men to see a lawyer, and the further conversation revealedthat Sullivan' had previously done legal work for Hayelka as well as for Brewing andforWahoo Industries. Nevertheless the men did not contact a lawyer.At an undisclosedtime Breuingdiscussed the subject of decertification withAttorney Sullivan.264-188-67-vol. 161-13 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn September 1, Sullivan took the initiative and talked with Hayelka about adecertification proceeding.Hayelka suggested the name of employee Gordon E.Specht as one who night or would assist such a move. Sullivan telephoned Specht'shome, talked with Mrs. Specht, and made an appointment to go to Specht's homeand talk with him, which he did on or about September 9. Sullivan drafted andasked Specht to have employees sign a slip of paper reading as follows:September 1965I am an employee of the Wahoo Packing Company, Wahoo, Nebraska, as ofthe above date, and I support the petition for decertification being preparedfor filing bywho is a fellow worker of mine.Either before or after the slips were signed, Sullivan's secretary typed in the name"Gordon E. Specht" in the blank space for the preparer of the decertification peti-tion.After Specht returned the slips to Sullivan the latter had his secretary type inthe date "11" after "September," September 11 being the date Sullivan understoodthey were signed.Prior to his first call at Specht's house, Sullivan had not represented Specht beforeand on this occasion Specht did not ask him to represent him or any other groupof employees. Sullivan did not ask Specht if he was for or against the Union. Norbefore then had Attorney Sullivan ever represented any group of employees at theplant or taken any part-in the negotiations between the Company and the Union;although since the Union first arrived on the scene he had had many conversationswith President Runyan about the Union and about problems in connection with it.Sullivan and Runyan were members of the same church, civic clubs, lived about 3blocks apart, and were friendly.Specht passed out the decertification slips to employees during lunch hour on orabout September 11, and received some 15 signed ones back, which he returned toSullivan. One of the slips was signed by Foreman Hanson.'Using a decertification petition form he procured from the Board's RegionalOffice, Sullivan went to Omaha and obtained from Respondent's attorney, MalcolmD. Young, the necessary information to fill it out. He had had many conversationswith Young in getting the enterprise started in the plant, Sullivan representingWahoo Industries and Young representingWahoo Packing Company. It wasunlikely-that Sullivan would have been able to get this necessary information fromemployees in the plant. He could have obtained it from the Regional Office. Insteadhe chose to get it from Respondent's attorney. This necessary information includedthe full name and address of the certified bargaining agent and the date of the cer-tification.With this information Sullivan then drew the decertification petitionSullivan took the prepared petition to President Runyan's private office, Spechtwas called in and asked to sign it by Sullivan, and he signed. President Runyan wasin the outer office, not in his private office, at the time, but obviously Sullivan wasusing the office with his express or implied approval.Sullivan then sent the decertification petition and the 15 decertification slips to theRegional Office, where the case was docketed on September 21, 1965, as Case17-RD-291. The parties stipulated that thereafter the parties entered into a stipu-lation for certification upon consent election setting the election for October 14,1965. I take official notice from that-proceeding that this stipulation was executedby the Company and the Union on October 5, 1965.ConclusionsIt is clear on the preponderance of the evidence, and I find, that in his actions toremove the Union from the plant Sullivan was acting in the interest of the Respond-ent Company and was acting as its agent. Sullivan went into action on September 1,the same day he talked with President Runyan about getting the Union out of theplant, by talking with Hayelka about a decertification proceeding. Thereafter he con-tinued in action until the decertification petition was filed. Thus it is clear thatregardless of any earlier or later conversations he had with Breuing, the conversa-tion that set him into motion and kept him in motion was the one with PresidentRunyan on September 1. That Sullivan was Respondent's agent was further shownby the fact that no employees hired or appointed him to prepare or file decertifi-cation slips or a decertification petition, even though two employees had beenalerted to do so by Breuing. That Sullivan was Respondent's agent was furthershown by the fact that Respondent through its attorney, Young, supplied the neces-sary information for Sullivan's completion and execution of the decertification peti-tion.Further, Foreman Hanson signed one of these slips. Further evidence is the WAHOO PACKING COMPANY179fact that Sullivan did not disclose to employees that he prepared the petition fordecertification but misled them, through the decertification slips, into' believing thata fellow employee was preparing it. If Sullivan was acting on behalf of the employ-ees or a group of them, no reason appears why he would not have disclosed his roleto them. If he was acting on behalf of Wahoo Industries no reason appears why heshould not have disclosed this fact to the employees. Further evidence that Sullivanwas representing Respondent Company was his use of its president's private officefor having an employee sign the decertification petition.Thus, on the preponderance of the evidence and 'the entire record as a whole, Iconclude that Respondents authorized or ratified Sullivan's activities concerningthe decertification slips and petition and that it is bound by his activities, Respond-ents thereby interfering with employee rights guaranteed in Section 7 of the Act,thereby violating Section 8(a)(1). As Respondents' conduct had the purpose andforeseeable effect of obstructing the bargaining process, Respondent also violatedSection 8(a) (5) of the Act. SeeScreen Print Corporation,151 NLRB 1266C. Promising a 15-cent wage increase to eliminate the UnionThrough August at least two employees, Terry Swanson and Robert Walla,asked the newly made foreman, Hanson,3 a number oftimes for a raise,eitherfor themselves individually or for the group. According to their testimony,undeniedby Hanson,4 the latter always replied that they could not have araise until theUnion was voted out, and that if the Union was voted out they wouldget a 15-cent-an-hour raise.'On August 27, employees Kemerling and Louis Prohaska, who worked underForeman Hanson, told Hanson, when he asked them why they weretalking toother employees, that they were planning a work stoppage in order toget a wageincrease.According to their undenied and credited testimony,Foreman Hansonreplied that there was no reason to do that and it would do them nogood; thatthey would get a 15-cent increase whenever the Union was voted out and that itwould be retroactive. Shortly these two employees and some fourothers stoppedwork and demanded of Hanson an immediate 50-cent wageincrease.Kemerlingand Prohaska threatened to quit unless they got the 50-cent'raise.President Run-yan called aquick meetingof-all employees, told them he could not give them araise because of the Union, that any raises had to be negotiated with the Union.He urged them to return to work, and they did.Two General Counsel witnesses testified,. and President Runyan denied, thatRunyan, told the employees that -he could not give thema raiseuntil the Unionwas voted out, and that when it was out they could get araise.As it was improb-able that all the employees, especially those who had stopped work and particularlythe two who threatened to quit,.would have returned to work so readilyifPresi-dent Runyan had not promised the raise; as Respondents were concurrently start-ing the move to get the Union decertified; as Respondents later unilaterallygranteda 15-cent wage increase; and as it was unlikely the newly made 23-year-old fore-man would have talked as he did without authority from his superiors; I believeand find that President Runyan promised an increase when the Union was votedout,Respondents thereby further violating Section 8(a)(1) of the Act. ForemanHanson's numerouspromisesof benefit were further violations of Section8(a) (1).According to the uncontradicted and credited testimony of employee DonaldKemerling, a credible witness, at a time not given in the evidence David Runyan,a 20-year-old son of President John Q. Runyan who lived in his father's homewith the family and worked at the plant in the "cooler," asked Kemerling what hethought the Union was doing. Kemerling replied he did not know. David Runyanreplied that "he had heard there would be a 15-cent wageincreasefor us if theUnion was voted out." As Foreman Hanson was making the same kind of promiseduring August, and as David Runyan's father made the same promise on August 27,I find that David Runyan's statement was also made in August.3Although by their testimony Respondents appeared to contend that Respondents warenot responsible for Hanson's statements, there can be no doubt on this record that afterhis promotion Hanson was a supervisor within the meaning of the Act and that Respond-ents werebound by his statements. He had authority to hire and recommend firing em=ployees, responsibly to assign and direct their work, authority to discipline employees , andthe exercise of this authority required the use of independent judgment.'Hansontestifiedthat he told the employees he could not give them a raise because ofthe negotiations with the Union but he did not deny the employees' version. 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn addition to living in his father's home, David Runyan was one of sevenbeneficiaries of 350 shares of stock in Respondent Company held in trust byRespondent'scounsel.Thus David's community of interest was not with theemployees but was with his father and the other holders of the Company's stock.In a real sense he was working for himself.In view of David Runyan's relationship with President Runyan; in view of hisbeneficial stock interest in the Company; as it was a small plant,consisting ofabout 30 employees in the appropriate unit; and as he made thesame promise ofbenefit that President Runyan and Foreman Hanson were concurrently making toemployees; I find on the preponderance of evidence that David Runyan was anagent of Respondent Company and of Respondent Runyan, and that they author-ized or ratified his statements to employees, Respondent Company and RespondentRunyan thereby further violating Section 8(a)(1) of the Act.D. The discharge of Louis ProhaskaLouis Prohaska worked for Respondents from September 1963 until his dischargeon October 7, 1965. During his employment he worked at numerous, jobs in thekilldepartment. He received four wage increases, from $1.50 an hour to $2 anhour. At the time of his discharge he worked on a high platform at the beginningof the line right after the kill, with three others. His workmanship was satisfactoryto Respondent.As has beenseen,Prohaska was one of two employees who led a short workstoppage on August 27, 1965, in an effort to force a 50-cent wageincrease; andthereby inconvienced President Runyan and forced him to hold an impromptumeetingwith employees and explain to them that he could notgrant a raise atthat time. The other work-stoppage leader was Kemerling, who withHanson, hadbeen the employee committee in the unsuccessful earlier bargaining with Respond-ents prior to the Union's voluntary suspension of negotiations to give Respondentan opportunity to improve its financial posture On August 27 Prohaska and Kem-erling admitted to the newly made foreman, Hanson, that theywere planning awork stoppage and demanded an immediate 50-cent wageincrease.Prohaskathereby' establishedhimself in Hanson'smindas alliedwithKemerling on behalfof the employees. At least two of Hanson's reactions to Prohaska's assertion ofleadership of the employeeswas Hanson's statement and threat to Prohaska thefollowing day, August 28, that Prohaska's actions the day before had causedthe employees to lose respect for Hanson and that if Prohaska everagain wentaround talking up a strike he would be "through." On the witnessstand Hansonadmitted the former statement but denied the latter threat. As Prohaskaappearedtome to be a crediblewitness,I credit his testimony; and find that by this threatof economic reprisal Respondents further violated Section 8(a)(1) of the Act.Respondents started operating in Wahoo in September 1963. In July 1964, theygave a week off without pay to some employees who had been with them sinceSeptember 1963; and then when they passed their first anniversary date in Sep-tember 1964, Respondents gave them a 1-week vacation check. This was a way ofinitiating a vacation policy of 1 week's paid vacation after a year's work. Pro-haska did not take a vacation in 1964 because when he wanted to go he was neededat the plant and so forewent his vacation. Although some employees who tookno time off in 1964 were given vacation checks, Prohaska somehow received novacation check in 1964.In the summer of 1965 employees who had worked for Respondentsfor at leasta year were entitled to a 1-week paid vacation. No employees were given a 2-weekpaid vacation, but one man, Jack McGuire, the head maintenanceman in theplant,was gone from the plant 2 consecutive weeks that summer and was paidfor 1 week. Although the record does not reveal how his specialarrangement wasmade, obviously his 2-week absence was with Respondents'permission.In early September 1965 Prohaska told Foreman Hanson thathe planned to bemarried on September 25 and that he would like to take his vacationstartingthen.Hanson approvedhis plans.The testimony was in sharp conflict as to thelength of time Prohaska requested and wasgiven permissionto be off, Prohaskaand employee Walla, who overheard, testifying it was 2 weeks;Foreman Hansontestifying itwas only 1 week.According to Prohaska, on September 24 Hanson jokingly told him that heshould not take his vacation, that Hanson did not know how he couldget alongwithout him. Prohaska replied that Hanson could do without him for 2 weeks. WAHOO PACKING COMPANY181Hanson laughingly said,"Okay,"Hanson did not deny this testimony althoughhe gave a different version of a September 24 conversation which referredto 1 week off for Prohaska.That day Prohaska told Hanson that Prohaska hadnot taken a vacation the previous year and then Hanson had a 2-week paycheckmade out for Prohaska and President Runyan signed it. Respondents contend thatProhaska was given only 1 week off and that the 2-week check was for that weekplus the amount he was entitled to for the vacation he did not take the previoussummer.Respondent Company'snormal workweek was Tuesday through Saturday. OnTuesday morning,October 5,the beginning of the second week since Prohaska'smarriage and absence,Hanson telephoned Prohaska at 7 o'clock in the morning.He called him at the same time the following morning,Wednesday.According toProhaska,in both these conversations Hanson asked himifhe would come towork that day because the plant was short of help;Prohaska replying the first daythat he could not because he had to go to Omaha to see a heart specialist;5 Pro-haska replying the second morning that he could not because he wanted to lookfor a place to live,that he wouldtry to beat the plant at noon.On those 2 daysProhaska was staying at his father-in-law's home.Hanson'sversion of these twoconversations was that in each Hanson simply asked Prohaska if he was comingtowork that morning; that both days Prohaska replied that he had to go toOmaha for a reexamination of his heart,and that on Wednesday he said hewould bein at noon.On Thursday morning, October 7,when Prohaska reported for work at 6:30o'clock,there was a termination notice on his timecard signed by Vice Presidentand Manager Cudahy saying that he was terminated immediately for "Failure toreport for work or report reasons for not showing."Cudahy testified that Prohaska was discharged not only for the reasons on histermination notice but also because of "a summation of his passed record .. .being on probation under cause more or less...unsatisfactory employment .. .not being a satisfactory employee."No reason was offered as to why any allegedadditional reasons for the discharge were omitted from the discharge slip.Prohaska was warned on June 25, 1965, by Manager Cudahy for horseplay onthe high platform, and was warned again by Cudahy on July 12, when Cudahyput a statement in Prohaska'sfile reading as follows:Probation-any tardiness.Lay off without permission,any calling in by someone else, any horsing around,etc.-subject to immediate discharge.Prohaska was absent from work on September 18, although it was not claimed thathe had not reported that he would be absent.His last week prior to his marriageon Saturday,September 25, Prohaska had been excused by Hanson on Tuesday,September 21, to take a preinduction Army physical examination in Omaha. Hewas absent the following day also, allegedly without permission, and was in noway disciplined or even spoken to about it when he worked on Thursday andFriday.From this it reasonably follows that Respondents understood that the daysjust before his induction into the Army and into wedded bliss were special daysin Prohaska's life,and that Respondents did not then intend to use any absenteeismthisweek against him as a basis for discharge.The record showed that others than Prohaska indulged in horseplay from timeto time,but it was not shown that it had ever contributed to anybody's discharge.About September one employee,Osmera, threw a chunk of fat at a beef thatanother employee,Patro,was cutting,thereby diverting Patro's attention andcausing him to cut his thumb badly.Although Patro told Manager Cudahy aboutthis and who did it,Osmera was not disciplined for it.Nor was it shown that others had been permanently discharged for absenteeism.In fact when employee Cecil Roberts was absent without leave for a workweekin the spring of 1965, he was not terminated but disciplined for it;he was deprivedof his vacation,hiswages were cut,and he was told he was fired and rehired.Further Roberts,a credible witness, testified that he had been absent a numberof times,that a few times he did not call in, and that he was never disciplinedfor it.Of note in the consideration of Respondents' motive in discharging Prohaskais that the discharge was made 2 days after the stipulation for decertification upon5 At the hearing decision was reserved upon the General Counsel's and the Union's mo-tions to strike the testimony of Dr. David K Merrick These motions are hereby denied. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsent election was signed setting the election for October 14,and 7 days beforethe election.ConclusionsUpon the preponderance of the evidence and the entire record considered as awhole, I conclude that Respondents,discharged Prohaska just beforethe electionset forOctober 14 in orderto discourage employees'support for the Union atthe polls and in order to get theUnion out of the plant.Such a motive wasconsistentwith theirinitiation and promotion of the decertification effort throughtheir agent,Robert Sullivan,and their promises to grant a wage increase if andwhen the Unionwas votedout.As Prohaskawas a credible witness,I credit hisversion of his prevacation conversations with Hanson and find that the arrange-ment betweenthem was that Prohaska would be awayfrom theplant for 2 weeks.It is reasonable to believe Prohaska would have tried to be excused for 2 weeksafter his marriagerather than 1 week.It is a reasonable conclusion that Respond-ents wouldhave granted Prohaska's requestfor 2 weeks,in view of its knowledgethat hewas goingto bemarried,that he was about to be inductedinto themilitary, service,andthat hehadmissedhisvacationthe previous summer.Although,not conclusive,the fact thatRespondents gave Prohaskathe check for2 weeks atthis timerather than for 1 week,points to the conclusionthat it knewand expectedhe would be absent for 2 weeksinstead of 1.Also I credit Prohaska'sversionof his October 5and 6 conversations withForeman Hanson, to the effect that Hanson called to request Prohaska to cometo workbecause he was needed;not to tell him to come to work because he hada dutyto. It was not shown that it wascustomaryfor Hanson to telephone absentemployees to see if they were comingtowork thatday. If Prohaska had notunderstood he was excused for the secondweek aswell as the first,it is improb-able that he would havepostponedlooking fora place to live with his bride untiltheWednesdayof the second week.Nor isHanson'sversion credible that Pro-haskawould haveknownthat he had to returntoOmahafor a reexaminationof hisheart on Wednesdaybeforehe was reexamined on Tuesday.Nor isit reasonable to believe that a companywitha somewhat relaxed policytoward discharging for absenteeismwouldhave discharged a newly marriedemployee who was about to be inductedinto the ArmedService for being absentof 2 successive days to have special heart examinations.Nor wasitexplained, ifRespondentsreally considered Prohaska on probation since July 12, as Cudahy'sstatement put in Prohaska's file that day suggested,why Respondents did not dis-charge him immediately for his absenceon October 5 rather thanwait anotherday; or why they had notdischarged him for absenteeism without explanationright after his September 18 and/or September 22 absences.In any case an alleged reason for the discharge asserted in the terminationnotice,"failure to . . . report, reasons for not, showing was not.based. on correctfact under even Hanson's version.Respondents knew through Hanson, who talkedeach morningon the telephone with Prohaska, why the latter did not report forwork on Tuesday and Wednesday morningsOctober 5and 6, and Cudahy, whowrote the termination notice, admitted that before discharging Prohaska he dis-cussed doing so with Hanson.In addition to all the above,a statement by President Runyan to an employeeabout 2 days after Prohaska'sdischarge establishedbeyond doubtthe connectionbetween Prohaska's discharge, his concerted activities, and Respondents'continuingefforts to get ridof the Union.President Runyan admitted on the witness standthat he knew what was going on concerning and was familiar with Prohaska'stermination when it happened.Employee Patro went to see President Runyan onOctober 9 to try andget a raise.According to the credited testimony of employeePatro,who impressed me as an honest and credible witness, President Runyantold him there was no chance for a raise.Then Runyan,according to Patro,started inabout Louis Prohaska,that he neglectedhis work, thathe missed alot of time,a trouble maker,and that he was for the Unionand that he causeda walk-offin the plant..he also asked me if I would go and talk tosome of the employees,the men,to try toget them tovote the Union out.As Respondents were concurrently actively engaged in trying to gettheUniondecertified,asRespondents promised employeesa 15-centwage increase if andwhen the Union was voted out, and actually granted wage increases later on (seebelow)without negotiating them withthe Union;and astheydischargedProhaska WAH00 PACKING COMPANY183a week before the scheduled decertification election when such discharge wouldhave had a major impact upon employee minds as the election approached; Ibelieve and find that Respondents' asserted reasons were but pretexts and that thereal reasonfor the discharge was because of Prohaska's concerted activities ofAugust 27 and in order to get the Union decertified at the poll on October 14,Respondents thereby discouraging any concerted activities and any further supportfor the Union and thereby violating Section 8(a)(3) and (1) of the Act. Respond-ent Runyan's effort to get Patro to urge other employees to vote the Union outwas further interference with employee rights guaranteed in Section 7 of the Act,Respondents thereby further violating Section 8(a)(1).E.The strikeOn the night of October 12, 1965, the employees decided to strike, and 23were on strike from October 13 until at least the time of the bearing herein inJanuary 1966. The decision to strike was made at a union meeting on October 12attended by about 21 employees, after the union business agent spoke to themabout the Company's activities. He referred to the Company's promises of a wageincreaseif the Union was voted out, its discharge of a prounion employee, andthe Company's striking at the foundation and roots of the Union and the possibil-ity of the Union's being decertified. Negotiations between the Company and theUnion were still in suspension, and the economic differences between them werenot discusssed at this meeting. The business agent gave it to the employees as hisopinionthat in view of the Company's recent activities mentioned by him, a strikeat this time would be an unfair labor practice strike. A secret ballot was takenand 23 employees went on strike the following day. The picket signs they carriedreferred to the Company's unfair labor practices and did not refer to economicissues.Upon all of these facts and upon the preponderance of the evidence I con-clude and find that the strike was principally an unfair labor practice strike andthat the employees would not have struck at this time over the economic differ-ences alone.The original charge herein was filed October 8, 1965. The Regional Directordid not conduct the election set for October 14, and on November 30 issued thecomplaintherein.F. Respondents'unilateral granting of wage increasesEffective January 7, 1966, Respondents, without first advising the Union of theirintentions,unilaterally granted all employees in the appropriate unit wage increasesaveraging 15 cents per hour. Respondents advised the Union of these raises onJanuary 13, 1966.In the negotiations in the spring of 1965, and since, Respondents had offeredthe Union a 15-cent wageincreasefor all employees in the appropriate unit. Nego-tiations had resumed sometime duringthe strike,and at a negotiating session onDecember 29, 1965, Respondents had repeated their offer of a 15-cent wageincrease.On December 29, the Union had made a wage proposal for a greaterwage increase than 15 cents, at which time Respondents had neither accepted itnor rejected it. No negotiation sessions were shown to have occurred betweenDecember 29 and January 7. It follows and I conclude, therefore, that when theraisewas given effective January 7, it was made in the face of an outstandingunion offer which had been neither accepted nor rejected by Respondents. Withthe negotiations in this posture there was clearly no existing impasse at the timeof the wage increase, and by this unilateral action Respondents violated Section8(a)(5) and (1) of the Act.N.L.R.B. v. Katz,369 U.S. 736.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in section III, above, occurring in con-nectionwith the operation of the Respondent Company described in section I,above, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYAs has been seen throughout this Decision, Respondents Runyan and Cudahywere intimately involved in the unfair labor practices committed. A small plant 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDand a small group of employees were involved, and Runyan and Cudahy were theprincipals of management and almost the only management.Underthe circum-stances itisappropriate that they, as well as Respondent Company, be held toremedy the unfair labor practices.Having found that Respondents have engaged in the unfair labor practices setforth above, I recommend that they cease and desist therefrom and that they takecertain affirmative action designed to effectuate the policies of the Act.Respondents having unlawfully discharged Louis Prohaska to discourage em-ployee concerted activities and support for the Union and to get the Union decerti-fied,and Respondents not having offered Prohaska reinstatement, I recommendthat Respondents offer to Prohaska immediate and full reinstatement to his formeror substantially equivalent position 6 without prejudice to his seniority and otherrights and privileges and make him whole for any loss of pay he may have suf-fered by reason of the discrimination against him by payment to him of a sum ofmoney equal to that which he normally would have earned as wages from the dateof his discharge,October 7,1965, the date of the discrimination against him, tothe date when,pursuant to the Recommended Order herein, Respondents shalloffer him reinstatement, less his net earnings during said period(Crossett LumberCompany,8NLRB 440, 497, 498), said backpay to be computed on a quarterlybasis in the manner established by the Board in F.W. Woolworth Company,90NLRB 289. The backpay obligation of Respondents shall include the payment ofinterest at the rate of 6 percent to be computed in the manner set forth inIsisPlumbing & Heating Co.,138 NLRB 716. As provided in theWoolworthcase, Irecommend further that Respondents make available to the Board on request, pay-roll and other records in order to facilitate the checking of the amount of back-pay due.As the strike which began October 12, 1965, was an unfair labor practice strike,the striking employees are entitled to their jobs back, or substantially equivalentemployment, upon the strikers' unqualified application to return to work. It istherefore recommended that upon the strikers' unqualified application to returntowork Respondents offer to each of them immediate and full reinstatement tohisformer or substantially equivalent position(ChaseNational Bank, supra)without prejudice to his seniority and other rights and privileges and make himwhole for any loss of pay he may have suffered by reason of any discriminationagainst him by payment to each of a sum of money equal to that which he nor-mally would have earned as wages from the date of Respondents' failure to offerhim reinstatement or substantially equivalent position, the date of the discrimina-tion against him, to the date when, pursuant to the Recommended Order herein,Respondents shall offer him reinstatement, less his net earnings during said period(Crossett Lumber Company, supra),said backpay to be computed on a quarterlybasis in the manner established by the Board in F.W.Woolworth Company,supra.The backpay obligation of Respondents shall include the payment of interestat the rate of 6 percent to be computed in the manner set forth inIsisPlumbing& Heating Co., supra.As provided in theWoolworthcase, I recommend furtherthat Respondents make available to the Board on request payroll and other recordsin order to facilitate the checking of the amount of any backpay due.The violations of the Act committed by Respondents are persuasively related toother unfair labor practices pioscribed by the Act and the danger of their commis-sion in the future is to be anticipated from the Respondents' conduct in the past.The preventive purposes of the Act will be thwarted unless the Order is coexten-sive with the threat. In order therefore to make more effective the interdependentguarantees of Section 7, to prevent a recurrence of unfair labor practices, andthereby minimize industrial strife which burdens and obstructs commerce and thuseffectuate the policies of the Act, I shall recommend that Respondents be orderedto cease and desist from infringing in any manner upon the rights guaranteed inSection 7 of the Act.Upon the basis of the foregoing findings of fact and the entire record in thecase,Imake the following:CONCLUSIONS OF LAW1.Wahoo Packing Company, of Wahoo, Nebraska,isengaged in commercewithin the meaning of Section 2(6) and (7) of the Act.C The Chase National Bank of the City of New York, ,San Juan, Puerto Rico, Branch65NLRB 827. WAHOO PACKING COMPANY1852Amalgamated Meat Cutters and Butcher Workmen of North America AFL-CIO District Union No 271 is a labor organization within the meaning of Section 2(5) of the Act3By attempting and assisting to get the Union decertified by promisingemployees a wage increase if and when the Union is decertified by threateningdischarge if any employee encourages a strike and by other acts Respondentshave engaged in and are engaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act4 By discriminating in regard to the hire and tenure of employment of LouisProhaska thereby discouraging membership in Amalgamated Meat Cutters andButcher Workmen of North America AFL-CIO District Union No 271 Respondents have engaged in and are engaging in unfair labor practices within the meaning of Section 8(a)(3) and(1) of the Act5By uilaterally granting employees wage increases during negotiations withthe Union and in the absence of an impasse Respondents have engaged in andare engaging in unfair labor practices within the meaning of Section 8(a)(5) and(1) of the Act6The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and(7) of the ActRECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law andupon the entire record in the case considered as a whole I recommend that WahooPacking CompanyWahoo Nebraska its officers agents successors and assigns,and also that John Q Runyan and Anthony B Cudahy shall1Cease and desist from(a)Attempting to and assisting in getting the Union decertified(b) Promising employees a wage increase if and when the Union is decertified(c)Threatening employees with discharge if they encourage a strike(d)Discouraging membership in Amalgamated Meat Cutters and Butcher Workmen of North America AFL-CIO,DistrictUnion No 271 of any other labororganization of its employees and discouraging concerted activities of employeesby discriminating in regard to their hire or tenure of employment or any termor condition of employment(e)Refusing to bargain collectively with the above named Union by unilaterally granting employees wage increases during negotiations with the Union andin the absence of an impasse(f) In a tty other manner interfering with restraining or coercing Its employeesin the exercise of their rights to self-organization to form labor organizations, tojoin or assist the above named Union, or any other labor organization,to bargaincollectively through representatives of their own choosing,and to engage in concarted activities for the purpose of collective bargaining or other mutual aid orprotectionor to refrain from any and all such activities2Take the following affirmative action which I find will effectuate the policiesof the Act(a)Upon request bargain collectively with Amalgamated Meat Cutters andButcherWorkmen of North America AFL-CIO District Union No 271 as theexclusive representative of the employees in the appropriate unit with respect torates of pay wages hours of employment and other conditions of employmentand if an understanding is reached embody such understanding in a signedagreement(b)Offer reinstatement to and make whole Louis Prohaska for any loss ofpay he may have suffered by reason of any discrimination practiced against himin accordance with the recommendations set forth in The Remedy" herein NotifyLouis Prohaska if presently serving in the Armed Forces of the United States ofhis right to full reinstatement upon application in accordance with the SelectiveService Act and the Universal Military Training and Service Act as amended afterdischarge from the Armed Forces(c)Upon application offer immediate and full reinstatement to their formeror substantially equivalent positions to all those employees who went on strikeon October 13 1965 without prejudice to their seniority or other rights and pnvilegesdismissing if necessary all persons hired on or after that day and makesuch applicants whole foranyloss of pay suffered by reason of the Respondentsrefusal if any to reinstate them by payment to each of them of a sum of moneyequal to that which he normally would have earned less the net earnings during 186DECISIONSOF NATIONALLABOR RELATIONS BOARDthe period from 5 days after the date on which he applies or has applied for rein-statement to the date of the Respondents' offer of reinstatement. Notify all thoseemployees who went on strike on October 13, 1965, if presently serving in theArmed Forces of the United States of their right to full reinstatement upon appli-cation in accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after discharge from the Armed Forces.(d) Preserve and, upon request, make available to the Board or its agents forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all records necessary to analyze theamount of backpay due and the rights of employees under the terms of theserecommendations.(e)Post at its plant in Wahoo, Nebraska, copies of the attached notice marked"Appendix." 7 Copies of said notice to be furnished by the Regional Directorfor Region 17 (Kansas City, Missouri) after being signed by the representativeof the Respondent Company, and by Respondent Runyan and Respondent Cudahy,shall be posted by Respondents and be maintained by them for consecutive daysthereafter, in conspicuous places, including all places where notices to all employ-ees are customarily posted. Reasonable steps shall be taken by Respondents toinsure that said notices are not altered, defaced, or covered by any other material;(f)Notify the Regional Director for Region 17, in writing, within 20 daysfrom the receipt of this Decision, what steps Responaents have taken to complyherewith .87In the event that this Recommended Order is adopted by the Board, the words "aDecisionand Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words "a Decisionand Order." '8In the event that this Recommended Order is adopted by the Board, this provisionshallbe modified to read : "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondents have taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examinerof the NationalLabor Relations Board, and in order to effectuate the policies of the National LaborRelationsAct, asamended, we hereby notify our employees that:WE WILL NOT attempt to or assist in getting Amalgamated Meat Cutters andButcher Workmen of North America, AFL-CIO, District Union No. 271, orany other labor organization of our employees, decertified or put out of theplant.WE WILL NOT promise employees a wage increase if and when the above-named Union or any labor organization of our employees is decertified.WE WILL NOT threaten employees with discharge if they encourage otheremployees to strike.WE WILL NOT discourage membership in Amalgamated Meat Cutters andButcher Workmen of North America, AFL-CIO, District Union No. 271, orany other labor organization, by discriminating against our employees in anymanner in regard to their hire or tenure of employment or any term or condi-tion of employment.WE WILL NOT refuse to bargain collectively with the abovenamed Union byunilaterally granting employees wage increases during negotiations with theUnion and in the absence ofan impasse.WE WILL NOT in any other manner interfere with, restrain or coerce ouremployees in the exercise of the rights to self-organization, to form labororganizations, to join or assist Amalgamated Meat Cutters and Butcher Work-men of North America, AFL-CIO, District Union No. 271, or any other labororganization, to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purposes of collective bar-gaining or other mutual aid or protection, or to refrain from any and all suchactivities. UNIFORM RENTAL SERVICE187WE WILL offer toLouisProhaska,and upon application to those who wenton strike October 13,1965,immediate and full reinstatement to their formeror substantially equivalent positions,without regard to their seniority and otherrights and privilegespreviouslyenjoyed.WE WILL make whole Louis Prohaskaand those who went onstrikeOcto-ber 13, 1965, forany lossof paysufferedby them byreason of the discrimina-tionpracticedagainst them in accordance with the recommendations of theTrial Examiner'sDecision.All our employeesare free to become or refrain from becoming members of theabove-named labororganization.WAHOO PACKING COMPANY,Dated-------------------By-------------------------------------------(Representative)(Title)ANTHONY B. CUDAHYDated-------------------By-------------------------------------------(Representative)(Title)JOHN Q. RUNYANDated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify LouisProhaska and all those employees who went onstrike on October 13, 1965, if presently serving inthe Armed Forces of the UnitedStatesof their rightto full reinstatement upon application in accordance with theSelectiveServiceActand the UniversalMilitaryTraining and Service Act, asamended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,theymay communicatedirectly withthe Board'sRegional Office, 1200RialtoBuilding, 906Grand Avenue,Kansas City,Missouri 64106, Telephone221-2732.Uniform Rental Service,Inc.andLocal 215, International Broth-erhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America.Case 25-CA-.289.October 20, 1906DECISION AND ORDEROn April 15, 1966, Trial Examiner W. Edwin Youngblood issuedhisDecision in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer's Decision. He further found that the Respondent had notengaged in certain other unfair labor practices alleged in the com-plaint and recommended dismissal of the complaint with respectthereto. Thereafter, the General Counsel filed exceptions to the TrialExaminer's Decision, a brief in support thereof, and a brief in sup-port of part of the Trial Examiner's Decision. The Respondent filedcross-exceptions and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board has161NLRB No. 15.